                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

              Plaintiff,

       v.                                                  Case No. 21-CR-70

DWIGHT CLAYTON,

              Defendant.



                   ORDER ON DEFENDANT CLAYTON’S MOTION
                       TO REOPEN DETENTION HEARING


       Dwight Clayton, who is detained pending trial on a two-count indictment charging

him with conspiracy to distribute controlled substances and felon in possession, moves to

reopen his detention hearing pursuant to 18 U.S.C. 3142(f). (Docket # 21.) The government

has responded in opposition. (Docket # 23.)

       After a defendant has been detained, a judicial officer may reopen the detention

hearing if the judicial officer finds that “information exists that was not known to the movant

at the time of the hearing and that has a material bearing on the issue whether there are

conditions of release that will reasonably assure the appearance of such person as required

and the safety of any other person and the community.” 18 U.S.C. § 3142(f). At the original

detention hearing, the government argued that Clayton should be detained based on his

history of drug trafficking, a prior revocation, the weight of the evidence against him, a search

of residence that yielded 2 kilograms of cocaine, body armor, a rifle, 32 kilogram wrappers,
and drug ledger totaling over $2 million, and because Clayton was not forthcoming with

Pretrial Services in regards to his assets. (Docket # 8.) Clayton argued that he posed neither

a danger nor risk of flight, that he was a lifelong residence of the community, owned his own

business, and was amenable to any and all conditions of release as recommended by Pretrial

Services. (Id.)

       After considering the arguments of the parties, I found that although Clayton had

rebutted the presumption, consideration of the 3142(g) factors counsel in favor of his

detention. (Id.) Of note, I cited to his prior conviction in this district for a similar offense, his

prior revocation, and that the current allegations concerned large amounts of controlled

substances and money and a firearm. (Id.) On this record, I found that the government had

met its burden in demonstrating that Clayton poses a danger to the community, warranting

detention. (Id.)

       In his motion to reconsider the detention order, Clayton renews his argument that he

does not pose a danger to the community. (Docket # 21 at 3.) Clayton argues that there were

no caches of guns or ammunitions found in his home. (Id. at 4.) Clayton further argues that

he has no history of violence and no record of gun crimes. (Id.) Additionally, Clayton argues

that he was not under supervision throughout the investigation and was only revoked once

while on federal supervision for possession of marijuana; he asserts that after that revocation,

he successfully completed an additional five years of supervision. (Id.) As to his personal

characteristics, Clayton cites his strong community ties: his family, particularly the support

of his sister and his mother who is willing to serve as a third party custodian, work and school

history, he is the owner of a legitimate business, and he has no treatment needs. (Id. at 5–6.)



                                                 2
Finally, Clayton argues that his detention at Dodge County Detention Facility makes it more

difficult to meaningfully participate in preparing his defense. (Id. at 6.)

       Of Clayton’s arguments or support for release, only two have not been previously

addressed. First, Clayton has submitted character letters substantiating his family support, the

legitimacy of his business, and his work ethic. While these letters are laudable, they do not

compel reconsideration of the decision to detain Clayton. Second, as to Clayton’s argument

that detention compromises his ability to meaningfully assist in his defense, while Clayton’s

access to discovery and overall ability to assist in his own defense are paramount, they do not

inform the question of whether he poses danger to the community. Ultimately, despite

consideration of Clayton’s positive characteristics, consideration of the factors under

3142(g)—specifically, the weight of the evidence, the nature of the alleged kilo-level drug

offense, the alleged large amounts of money involved, the seizure of the firearm and body

armor, Clayton’s prior federal drug conviction, and supervised release revocation—taken

together indicate a level of risk of danger to the community for which detention is warranted.

Accordingly, Clayton’s motion to reopen his detention hearing (Docket # 21) is hereby

DENIED.



       SO ORDERED this 12th day of July, 2021,
                                          0 , at Milwaukee,, W
                                                             Wisconsin.




                                                     NANCY JO JOSEPH
                                                               OSE
                                                                 SEPH
                                                                    PH
                                                     United States Magistrate Judge




                                                3
